Citation Nr: 1119166	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for cervical radiculopathy.

4.  Entitlement to service connection for onychomycosis of the right great toe and little toe.

5.  Entitlement to service connection for onychomycosis of the left great toe and little toe.

6.  Entitlement to service connection for a fungus infection of the right first finger.

7.   Entitlement to service connection for erectile dysfunction.


8.  Entitlement to nonservice-connected pension benefits.   


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied service connection for left ear hearing loss, cervical radiculopathy, onychomycosis of the right and left great and little toes, a fungus infection of the right first finger, erectile dysfunction, psychiatric disability claimed as panic attacks, as well as denied a claim for nonservice-connected pension.  In November 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In a November 2009 statement, the Veteran requested a Board hearing.  He was scheduled for a hearing at the RO in December 2010, but requested that this hearing be rescheduled.  The hearing was rescheduled in February 2011, but the Veteran failed to report for the hearing.  Under these circumstances, the request for Board hearing is deemed withdrawn. See 38 C.F.R. § 20.702(d) (2010).


The Board also notes that, while the Veteran was previously represented by Disabled American Veterans, in September 2010, the Veteran granted a power-of-attorney in favor of agent Allen Gumpenberger of the Alpha Veterans Disability Advocate.  The Board recognizes the change in representation.

In October 2010, the Veteran submitted additional evidence, including copies of medical records previously of record, additional private medical records and additional lay statements.  The Veteran did not submit a waiver of his right to have this evidence initially considered by the RO.  However, because this additional evidence is cumulative of medical evidence already of record or is not pertinent to the matters herein decided, the Board need not refer it to the RO for initial consideration.  See 38 C.F.R. § 20.1304 (2010).  

As final preliminary matters, the Board notes that, as regards the matter of psychiatric disability, the record reflects a history of diagnosis of PTSD; however, the Veteran has filed a separate claim for service connection for this disability.  The record further indicates that the RO has initiated consideration of the claim, but has not it has not yet been adjudicated.  Thus, this matter is referred to the RO for appropriate action.

The Board further notes that, on his original claim for service connection for hearing loss in June 2006, the Veteran also referenced a claim for tinnitus.  However, as this matter has not been addressed by the RO, it is not properly before the Board and is likewise referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with his service.

3.  Although the Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes, there is no evidence of any hearing loss for decades after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's current left ear hearing loss weighs against the claim.

4.  The psychiatric disabilities persuasively shown post service-depressive disorder and panic disorder-were first documented many years after service, and the only competent, probative opinion to address the question of whether there exists a nexus between service and any such current disability weighs against the claim.

5.  While the Veteran claims he has experienced neck pain since his active duty service, a cervical spine disability was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's service.

6.  While the Veteran has a current diagnosis of onychomycosis of the right foot, such disability was not shown in service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's service.

7.  While the Veteran has a current diagnosis of onychomycosis of the left foot, such disability was not shown in service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's service

8.  While the there is some post-service medical evidence of a fungal infection of the right first finger, there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's service

9.  While the Veteran has a current diagnosis of erectile dysfunction, there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's service.

10.  The Veteran's annual countable income is excessive for receipt of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for cervical radiculopathy are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  The criteria for service connection for onychomycosis of the right great toe and little toe are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

5.  The criteria for service connection for onychomycosis of the left great toe and little toe are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

6.  The criteria for service connection for a fungus infection of the right first finger are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

7.  The criteria for service connection for eretile dysfunction are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

8.  As the Veteran does not meet basic income eligibility requirements, the claim of entitlement to nonservice-connected pension is without legal merit.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Initially, the Board notes that, pertinent to the claim for nonserviced-connected pension, the Veteran has been provided an explanation for the denial of the claim, and afforded opportunity to present evidence and argument in support of the claim.  Thus, the Board finds that any duties to notify and assist him have been satisfied.  As explained below, the law, and not the evidence, is dispositive in this case; hence, the duties to notify and assist claimants imposed by the VCAA and its implementing authority  are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Regarding the claims for service connection on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2008 and August 2008 pre- rating letters provided notice to the appellant regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims herein decided (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  These letters also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the above-noted meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the report of August 2008, May 2010, and June 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any of these claims, prior to appellate consideration, is required.  

The Board acknowledges that while the Veteran was afforded various VA examinations, none addressed the etiology of the Veteran's claimed cervical radiculopathy, onychomycosis, fungus of the right first finger, and erectile dysfunction.  Moreover, VA has also not sought to such a medical opinion in connection with any of these claims.  However, as explained in more detail below, , the current record does not reflect even a prima facie claim for service connection for any of these disabilities; hence, VA has no obligation to arrange for medical examination and/or to obtain any medical opinion commenting upon the etiology of any of these claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

A.  Left Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed left ear hearing loss.  Specifically, the Veteran asserts that in-service noise exposure, including weapons firing during basic training and a grenade detonating close to his left ear led to the development of hearing loss in that ear.  He indicated that he was seen by medical personnel and could not hear in his left ear for approximately two weeks after the incident.

At the outset, the Board notes that the Veteran's complaints of hearing loss involve weapons firing during basic training.  As basic training would undoubtedly involve some, and possible significant, noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  That fact notwithstanding, the Board also finds that the record does support an award of service connection for left ear hearing loss.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses of hearing loss.  The Veteran's entrance examination report reflects no ear disease or defects and hearing test results were within normal limits.  His March 1968 separation examination report also reflects no disease or defects and that his hearing was normal.  On audiometric testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
10
LEFT
5
5
5
N/A
5

The above-described evidence reflects that no left ear hearing loss was shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Following service, private medical records from Dr. M. reflect that the Veteran complained of progressive hearing loss in August 2006.  The Veteran reported that hearing loss initially started while he was in service performing training in Texas.  He noted that a grenade exploded approximately 15 yards away from him, and that he was evaluated by the medical staff.  The Veteran further indicated that he had no subsequent follow-up of the problem but had progressive decline.  

An August 2006 report from a private physician included the Veteran's self-reported history of exposure to a grenade explosion during service, after which he could not hear out of the left ear for two weeks.  The physician noted that the Veteran had a family history of hearing loss and that he was required to wear hearing protection at certain areas on his job site and got regular hearing examinations at work.  Audiometric testing revealed symmetric hearing within the normal range with excellent word recognition scores.  

VA outpatient treatment records also document the Veteran's complaints of left ear hearing loss claimed as due to the grenade explosion.  In August 2008, the Veteran reported that a grenade blast during basic training affected his hearing.  

On VA audiological evaluation in May 2010, testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
45
LEFT
15
15
35
        40 
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner noted the Veteran's history of military noise exposure including service in the infantry and the claimed grenade explosion, and post-service noise exposure working for Dupont for 33 years.  A diagnosis of mild to moderate sensorineural hearing loss of the left ear was assigned. The audiologist obtained a history from the Veteran, as noted, reviewed his service and post-service medical records, and opined that the Veteran's left ear hearing loss is less likely as not caused by or a result of service.  In so finding, the audiologist noted that hearing loss was within normal limits at service separation.  She also pointed to the Veteran's significant civilian noise exposure as a significant factor in reaching this conclusion, and indicated that medical literature did not support delayed onset in hearing loss from noise exposure.

The above-cited  evidence reflects that the Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385, as indicated, the May 2010 VA audiology note reflects that the auditory threshold was 40 decibels or greater in at least one frequency in the left ear.  However, the competent, probative evidence does not support a finding that there exists a medical nexus between any current left ear hearing loss disability and in-service noise exposure.  

Here, the post-service evidence reflects no indication of hearing loss for approximately 40 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the only competent opinion on the question of whether there exists a medical nexus between current left ear hearing loss disability and service-that provided by VA audiologist, as noted above-is adverse to the claim.  The Board accepts the opinion of the audiologist as probative evidence on the question of etiology of current left ear hearing loss, as the opinion was based upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on a scientific study.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, or identified any contrary, competent opinion-i.e., one that, in fact, supports the claim.

Finally, the Board notes that, as for any written assertions by the Veteran, and/or his representative that there exists a medical relationship between current left ear hearing loss disability and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the named individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

B.  Psychiatric Disorder 

In addition to the basic legal authority governing claims for service connection set forth above, service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for psychiatric disability other than PTSD is not warranted.

The Veteran contends that he is entitled to service connection for psychiatric disability (other than PTSD) because his psychiatric problems began during service or as a result of his experiences in service.

The Veteran's service treatment records reference no psychiatric complaint, finding, or diagnosis.  There were no psychiatric abnormalities noted on the Veteran's March 1968 report of medical history or discharge examination.

Following service, private records from Dr. M. as early as August 2002 note a history of panic attacks.  Panic attacks were again noted in December 2006.  In January 2009, it was noted that the Veteran had some recurrent significant memories and nightmares relating to the alleged grenade explosion and an incident involving an armored personnel carrier overturning, causing the death of soldiers in his unit.  An assessment of panic attacks and history of PTSD was noted.

VA treatment records reflect that the Veteran sought admission for depression and suicidal ideation in July 2008.  On examination, the Veteran indicated that he began feeling depressed since his divorce one year prior.  By way of history, he noted that he was a medic during service in Germany and that he treated some returning Vietnam veterans and experienced emotional trauma as a result.  A diagnosis of depression and history of panic disorder was assigned.  In August 2008, it was noted that the Veteran had a history of anxiety due to a grenade blast while in basic training and as a result of talking to returning Vietnam soldiers about their experiences.  The examiner noted that the Veteran had some PTSD symptoms but that he did not meet full criteria for a diagnosis.  He noted that the Veteran had anxiety from those experiences.  

On VA general examination in August 2008, the Veteran reported a history of panic disorder.  A diagnosis of panic disorder was noted without any accompanying discussion of onset, symptoms, or treatment.

The Veteran was afforded a VA psychiatric examination in June 2010.  On examination, the Veteran indicated that he began experiencing panic attacks around 1992 and went to the doctor for treatment.  He indicated that he continued to experiences panic attacks 3 to 4 times per week, and had difficulty with depression and with sleep.  The Veteran also reported using alcohol and marijuana 3 to 5 times per week.  Other symptoms noted included nightmares, decreased energy and appetite.  

After eliciting a history from the Veteran and complete psychiatric evaluation, diagnoses of depressive disorder not otherwise specified and panic disorder were assigned.  The examiner indicated that he reviewed the Veteran claims file in its entirety and considered the Veteran's reported mental health history.  He found that it is not at least likely as not that the diagnosed psychiatric conditions are due to the Veteran's military service.  

The above-cited evidence indicates that no psychiatric disability was shown in service, and that there was no actual documented diagnosis of or treatment for a psychiatric disability until 2002, over 30 years after the Veteran's discharge from service.  The Board again notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Furthermore, competent, probative medical opinion evidence on the question of whether there exists a medical nexus between current psychiatric disability and service weighs against the claim.  The Board finds accepts the June 2010 VA psychiatric examiner's findings and opinion as compelling evidence on the medical nexus question.  As noted above, the examiner directly addressed the relationship between the Veteran's current psychiatric disabilities, diagnosed as depression and panic disorder, and his military service, based on his actual documented medical history and assertions.  Thus, the only competent, probative evidence on the question of etiology of current psychiatric disability weighs against the claim.  

Furthermore, as for any assertions by the Veteran and/or agent that there exists a medical nexus between current psychiatric disability other than PTSD and service, the Board finds that none of this evidence provides a basis for allowance of the claim.  As indicated above, this claim turns on the medical question of etiology of current psychiatric disability other than PTSD-a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a persuasive opinion on the medical matter on which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 127 (1998), citing Espiritu, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. App. at 186 (1997).  Hence, the lay assertions in this regard have no probative value.

The Board also points out that the fact that the Veteran's own reported medical history of psychiatric problems relating to incidents from his military service, found in private medical records and VA outpatient treatment records, does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

For all the foregoing reasons, the Board concludes that a psychiatric disability other than PTSD was not incurred in or aggravated by service, and that a psychosis may not be presumed to have been incurred during service; as such, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

C.  Cervical Radiculopathy

In addition to the above-noted criteria for service connection, the Board notes that service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309. Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

The Veteran contends that he is entitled to service connection for cervical radiculopathy, as he alleges that he has suffered from this disability since active duty service.  In particular, he claims that he initially injured his neck as the result of a fall during service.

The Board notes, however, that the Veteran's service treatment records do not contain any notation of complaint, diagnosis, or treatment for neck pain or a cervical spine disability.  There were no abnormalities with respect to this claimed disability found on the Veteran's March 1968 report of medical history and discharge examination.

Following service, private medical records from Dr. M. reflect a diagnosis of cervical radiculopathy as early as August 2002.  The Veteran also complained of persistent neck discomfort in July 2004.  In January 2005, the Veteran also reported that he experienced several episodes which led to head and neck injuries, including when he was knocked unconscious as a child, motor vehicle accidents, and some excessive activity with falls during the military.  Chronic neck pain and cervical radiculopathy were again noted in January 2005.

VA outpatient treatment records also document complaints of chronic neck pain in May 2007.  Cervical pain was indicated.

On VA general examination in August 2008, the Veteran complained of chronic neck pain that he had since 1990.  The examiner noted subjective complaints of chronic neck pain.

The Veteran was also afforded a VA examination with respect to his claimed cervical spine disability in May 2010.  The Veteran reported that his neck pain began in 1968 in Germany after he fell out of a tank, after which he was diagnosed with cervical spine strain.  He managed non-operatively with pain medication and rest, but claimed that he continued to have residuals from the initial in-service injury.  Current complaints included neck pain.  After an examination an x-ray, a diagnosis of degenerative joint disease of the cervical spine was indicated.

On VA peripheral nerve examination also in May 2010, a diagnosis of severe motor sensory polyneuropathy of the left upper extremity with radial nerve neuropathy of the left upper extremity was noted.

The Board notes that the above-cited evidence reflects post-service diagnoses of cervical spine strain, degenerative joint disease and related cervical radiculopathy.  However, the record simply fails to establish that any of these diagnosed, current disabilities is medically related to any incident of service.

As noted, the Veteran contends that he injured his neck as the result of a fall during service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The Veteran is also competent to testify about observable symptoms or injury residuals, such as neck pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, although the Veteran is competent to state that he injured his neck as the result of a fall during service, the Board finds that these statements are not credible.  There are no service treatment records that support the Veteran's contention of a fall from a tank during service.  Furthermore, despite the Veteran's contentions that he was diagnosed with cervical sprain and given medication, there are no records of any such treatment during service.  For these reasons, the Board finds that the Veteran's statements regarding a neck injury as a result of a fall during service lack credibility.

The Board further notes that there was no medical indication of any of these claimed disabilities for many years following service, with the earliest complaints of neck and cervical pain documented in private medical records beginning in 2002.  The Board again notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Further, the Board notes that none of the medical records include any medical comment or opinion even suggesting that the Veteran's neck or cervical spine-related disabilities began in service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  Without competent evidence that there exists of a medical relationship between the Veteran's current disabilities and his active service, service connection cannot be granted.

As regards any direct assertions of Veteran and his representative that the claimed neck and cervical spine disability stem from an injury in service or had their onset in service, no such assertions alone, provide a basis for allowance of the claim, as the Veteran and his representative are not competent to render a probative opinion on the matter of medical etiology of a disability.  See Jones, 7 Vet. App. at 137-38,  Bostain, 11 Vet. App. at 127; Routen,10 Vet. App. at 186.  Again, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for cervical radiculopathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that any current neck or cervical spine disability is medically-related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 1 Vet. App. at 53- 56.

D.  Remaining Service Connection Claims

The Veteran contends that he is entitled to service connection for onychomycosis of the right great toe and little toe, onychomycosis of the left great toe and little toe, a fungus infection of the right first finger, and erectile dysfunction, as he alleges that he has suffered from these conditions since active duty service.

The Board notes, however, that the Veteran's service treatment records do not contain any notation of complaint, diagnosis, or treatment of any of these claimed disabilities.  There were no abnormalities with respect to any of these claimed disabilities found on the Veteran's March 1968 report of medical history and discharge examination.

Following service, treatment records from Dr. M. note a diagnosis of onychomycosis and tinea pedis in July 2004.  Erectile dysfunction was noted in January 2005 and again in August 2007.  

VA outpatient treatment records from May 2007 reflect a complaint of fungus of the toenails and right index finger nail with an onset approximately 20 years ago, which the Veteran believed was due to the showers in service.  On examination, the treating physician noted thickened dark toenails on both feet.  Tinea pedis was noted.

On VA general examination in August 2008, a history of erectile dysfunction was also indicated.  After a physical examination, diagnoses of onychomycosis and tinea pedis were assigned.

The Veteran was also afforded a VA examination with respect to his claimed feet and right hand disabilities in May 2010.  On examination, the Veteran indicated that he began having problems with the right thumb and left foot while in service in the mid-to-late 1960s.  He denied any injuries to these regions but said he developed some nail deformities over time.  He was told it was a fungus infection but was not treated.  Current complaints included nail discoloration associated with some mild pain on the tips of the fingers.  

On physical inspection, the examiner found nail thickening throughout all of the toes of the left foot with discoloration and cloudiness that appeared to be secondary to fungal infections.  With respect to the right hand, there were no appreciable nail abnormalities involving the right thumb, although the right second digit nail was discolored and cracking secondary to fungal infection.  The rest of the nails were normal.  Diagnoses of onychomycosis of the right hand and left foot was noted.  

On a VA genitourinary examination also in May 2010, the Veteran reported onset of erectile dysfunction after he was given hypertension medication in 2000.  A diagnosis of erectile dysfunction related to hypertensive medication was assigned.  

The Board notes that the above-cited evidence reflects post-service diagnoses of onychomycosis of the feet, fungal infection of the right first finger, erectile dysfunction.  However, the record simply fails to establish that any of the current disabilities is medically related to any incident of service.

As noted above, the Veteran's service treatment records are negative for any skin disabilities of the hands or feet or erectile dysfunction, and the separation examination revealed no abnormalities with respect to any of these claimed disabilities.

The Board further notes that there was no medical indication of any of these claimed disabilities for many years following service, with the earliest complaints documented in private medical records beginning in 2002.  The Board again notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson, 230 F.3d at 1333.

Further, the Board notes that none of the medical records include any medical comment or opinion even suggesting that the Veteran's onychomycosis, fungal infection of the right first finger, or erectile dysfunction had its onset in or is otherwise medically related to his active duty service, and neither the Veteran nor his agent has presented or identified any such evidence or opinion.  Without competent evidence that there exists of a medical relationship between any of the current disabilities and his active service, service connection cannot be granted.

As regards any direct assertions of Veteran and his agent that these claimed disabilities stem from injuries in service or had their onset in service, no such assertions alone, provide a basis for allowance of the claim, as the Veteran and his agent are not competent to render a probative opinion on medical etiology.  See Jones, 7 Vet. App. at 137-38,  Bostain, 11 Vet. App. at 127; Routen,10 Vet. App. at 186.  Again, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claims for service connection for onychomycosis of the right and left great and little toes, fungus infection of the first right finger, and erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that any of these current disabilities is medically-related to service that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 1 Vet. App. at 53- 56.

II.  Nonservice-Connected Pension

Essentially, pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate applicable to the veteran's circumstances.  The maximum annual pension rate is adjusted from year to year.  The maximum annual rate of improved pension for a single veteran with no dependents was $10,929 effective December 1, 2006; $11,181 effective December 1, 2007, and $11,830, effective from December 1, 2008.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23; VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

In determining the veteran's annual countable income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 501;38 C.F.R. §§ 3.271, 3.272.  Recurring income means income which is received or anticipated in equal amounts, and at regular intervals, and which will continue throughout an entire 12-month annualization period.  See 38 C.F.R. § 3.271(a)(1).  Whenever there is a change in the maximum annual pension rate, or in the veteran's family income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

Certain unreimbursed medical expenses (in excess of five percent of the maximum annual pension rate) may be excluded from countable income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

On his November 2009 income net worth and employment statement, the Veteran reported that he previously worked as a process controller with Dupont from 1968 until June 2001, with total annual earnings of $52,000.  He also indicated that he worked with Bose from October 2007 to September 2008, earning a total of $4,500.  He indicated that he now earned $1,525 per month from Social Security.  With respect to expense, the Veteran reported that he spent $235 per month for medical expenses, $1,400 for a VA hospitalization, and $1,200 to the IRS.

In this case, the RO denied the Veteran's claim of entitlement to nonservice-connected pension benefits on the basis that his income was excessive for receipt of those benefits.  The RO also found that was not totally and permanently disabled for pension purposes, which is also a prerequisite for receipt of such benefits for veterans under the age of 65. 

However, the Board need not adjudicate this latter issue because he is nonetheless ineligible to receive pension benefits, regardless of whether he was totally and permanently disabled, as his reported income exceeds the maximum annual income allowed for nonservice-connected disability pension benefits.

The Veteran reported that he received $1,525 per month from Social Security, totaling $18,300 for the year 2009.  Certain unreimbursed medical expenses (in excess of five percent of the maximum annual pension rate) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  Five percent of the maximum annual percentage rate for 2009 ($11,830) is $591.  The Veteran reported spending $235 per month for medical expenses plus an additional $1400 for hospitalization, totaling $4,220 for the year. The amount of medical expenses, after subtracting $591, is $3,629.  After deducting the portion of his medical expenses which exceed the 5% of the maximum annual pension rate from his income, the Veteran's countable yearly income is over $14,000 and thus exceeds the maximum annual pension rates for 2008 and 2009, $11,181 and $11,830, respectively.

The Veteran is advised that should his income change in the future or if he should incur significant out-of-pocket medical expenses, he may reapply for pension and his potential entitlement will be considered in light of the facts then of record.  At this time, however, the Veteran does not meet the eligibility requirements for pension benefits.

As noted, the Veteran's annual countable income consists of Social Security benefits and exceeds the applicable statutory and regulatory limits for a single veteran with no dependents.  Hence, pursuant to the governing legal authority, he cannot meet the basic income eligibility requirement to establish entitlement to nonservice-connected pension benefits.  Where, as here, the law is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for psychiatric disability other than PTSD is denied.

Service connection for cervical radiculopathy is denied.

Service connection for onychomycosis of the right great toe and little toe is denied.

Service connection for onychomycosis of the left great toe and little toe is denied.

Service connection for a fungus infection of the right first finger is denied.

Service connection for erectile dysfunction is denied.

The claim for nonservice-connected pension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


